MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director Genefal de
Minería dei Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N” 06984888, autorizado. por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) OBAN SOCIEDAD ANONIMA CERRADA identificada con R.U.Q, N”
20538423999, con domicilio en avenida Javier Prado N* 210, Dpto. 2 — D, distrito San
Isidro, Lima, debidamente representada por su Gerente General,.el señor FELIX AURELIO
GANOZA PEÑA, identificado con Documento Nacional de Identidad N* 06184909, gegún
poder inscrito en el Asiento C00014 de la Partida N” 12580690 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, én los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. El INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll. ¡

las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General!a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración. |

1.2. Mediante Ley N* 27623, norma que dispone la devolución det Impuesto Ñ a

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2042, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 5304 002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración. ¡

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 28 de noviembre de 2013 la suscripción del Cohtrato
de Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 7 177 281,34 (Siete Millones Ciento Setenta y Siete
Mil Doscientos Ochenta y Uno con 34/100 Dólares Americanos) para el período comprendido
entre los meses de junio de 2014 a diciembre de 2015.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 240-2014-MEM/DM, publicada en el Diario Oficial El
Peruano el 25 de mayo de 2014, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1, El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

A

EN p

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cal Jen la
ciudad de Lima. i

los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días cortados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo ppr los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres ao de

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60] días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen. ¿

Los gastos que se generen por la aplicación de lo pactado en la presente clbala,
serán sufragados por las partes contratantes en igual medida. ;
i
Los gastos notariales y/o registrales que origine este contrato, son de cardo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domiciligs los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10] días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocirhiento
del nuevo domicilio, surtirán efecto en el domicilio anterior. l

En señal de conformidad, las partes suscriben el presente documento en tres dopias
de igual tenor, en Lima, a los 09 días del mes de junio de dos mil catorce.

1
ie
|
;
j
,

ANEXO li

Y? NORMAS LEGALES

total de tres (03) años y tres (03) días, contado a partir del
27 de diciembre de 2013.

Artículo 3% Objetivo principal del' Contrato de

inversl

Para efecto del Decreto Legislativo N* 973, el objetivo
principal del Contrato de Inversión és el provisto, en las
Cláusulas Primera y Segunda del miemo yal o

la percepción de cualquier ingreso
culo de dicho creo Logia, >. ma

Artículo 4*.- Régimen de Recuperación Anticipada
del impuesto General a las Vontas Pn

4,1 El Régimen de Recuperación Anticipada del impuesto
Seneral allas Ventas a que se reñere el aículo 2 del Decreto
Sail de Inversión com Se ave

pero de los ingresos por
8 que se refiere el artículo anterior.

4.2 La Lista de servicios y contrato de construcción se
incluirá como un anexo al de inversión y

ser modif a solicitud de ls empresa RA
DE ENERGÍA DEL PERÚ S.A. de conformidad con el
numeral 6,1 del artículo 8 del Ra del Decreto
Leia A 973, aprobado por el Decreto Supremo N*

Regístrese, comuniquese y publíquese.

ELEODORO MAYORGA ALBA
Ministro de Energia y Minas

ANEXO

SERVICIOS

Servicio de supervisión de diseño.
Servicio de supervisión de obra.
Servicio de Ingeniería.

Servicios de fiducia.

alojm|[o|”

a. ACTIVIDADES DE CONSTRUCCION
-_ VINCULADAS A;

1 | Contrato de construcción EPC,
1087259-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de Oban
Sociedad Anonima Cerrada durante la
fase de exploración

RESOLUCIÓN MINISTERIAL
N* 240-2014-MENIDM

Lima, 22 de mayo de 2014
CONSIDERANDO:
Que, mediante Decreto Supremo N? 082-2002-EF se

Que, el inciso c) del artículo 6” del citado regla:
estipula que el detalle de la lista de bienes y servici
aprobará mediante resolución ministerial del Minist

, por Supremo N* 150-2002-EF se a
la lista general de los bienes y sendos cuya ad
otorgará el a la devolución “defini

e Informe N* 162-2014-EF 61.01 de fecha 31 de
de 2014, emitió opinión favorable a la lista de bienes
por OBAN SOCIEDAD ANORIMA

la opinión
Mineós det Ministerio de Energía y Minas;
conformidad con lo to en el inciso

SE RESUELVE: 1

Artículo Únteo.: Aprobar la lista de bienes y los
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a lás Ventas e impuesto de Pt ¡ón
Mu a favor de OBAN SOCIEDAD ANONIMA
CER] “urante la fase de exploración, de acjerdo
con el Anexo que forma parte Integrante de la pro nte

resolución ministerial
Regletrese, comuniquese y publiquese. |
ELEODORO MAYORGAALBA
Ministro de Energía y Minas t
_
OBAN 8,A.C.
“Proyecto Antamayo”
l. BIENES: z
i
1_| 2508:10.00.00_[BENTONITA
2 | 3824.90.60.00 [PREPARACIONES — PARA FLUIDOS . DE|
[PERFORACIÓN DE POZOS (LODOS") z

[5 | amasansnoo [PROTECTORES ANTIRRUIDOS DE MATERIA
[PLÁSTICA |

ANEXO

LISTA DE BIENES Y SERVICIOS QU
DERECGH: AS

la | 6401.10.00.00 [CALZADO CON PUNTERA METÁLCA; DE

vero! ¡PROTECCIÓN

5 6506.10.00.00. cea

16 7228,90.00.00 HUECAS PARA PErocóN DE|
[CEROS ALEADOS O SINALEAR

Ir | raou2200.00 [TUBOS DE PERFORACIÓN DE AdERo!

|ENOXIDABLE ¿

aprobó el Reglamento de la Ley N” 27623, modificada por t

523888

Y NORMAS LEGALES

tiPanino
¡Darmingo 25 de mayo de 2014

LOS DEMÁS APARATOS” RESPIRATORIOS Y
3 'ANTIGÁS, EXCEPTO LAS MÁSCARAS]
9 TRÉANOS Y CORONAS CON PARTE OPERANTE DE PROTECCIÓN SIN MECANISMO MELERENTO
i IFILTRANTE AMOVIBLE
110 BROCAS CON PARTE OPERANTE DE CERMET
ja BARRENÁS INTEGRALES CON PARTE OPERANTE | ESPEC y ESPECTROFOTÓNE
pu [DE CERMET.
¡12 | e207.1390.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE|
[CERMET
13" | 8207.19:10.00 |TRÉPANOS Y CORONAS EXCEPTO DEl
[CERMET
14 | 8207.1921.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET.
15 | 8207192900 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y! MU. SERVICIOS
| DIAMANTADAS
16 | -8207.19:30.00_ [BARRENAS INTEGRALES 7
117 | 68207.19.80.00 JLOS DEMÁS ÚTILES INTERCAMBIABLES DE| a) Servicios de Operaciones de Exploración
| N Y SONDEO Minera:
118 | 8207.80.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES o
[ss | es04100.00 [Las DEMÁS MÁQUINAS DE SÓNDEO O j_»_ Topográficos y geodésicos.
1 [PERFORACIÓN AUTOPROPULSADAS » Geológicos y geotécnicos (incluye petrográficos,
¡20 | 6430.49:00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y| rineragrátcd. ideológicos» restitución
[PERFORACIÓN EXCEPTO AUTOPROPULSADAS fotogramétrica, fotografías aéreas, mecánica de
24 | a431.9:10.00 [BALANCINES rocas), - -
122 | 8431.43.90.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO! + Servicios geofísicos y geoquimicos (incluye
[O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 ensayes).
U 8430.49 + Servicios de perforación diamantina y de circulación
za | 8s17.61.00.00 [ESTACIONES BASE reversa (roto percusiva).
¡24 | 8517.62.90.00 [LOS Pod AnatOS PAra LA RECEPCIÓN, + Servicios aerotopográficos.
| [CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN + Servicios de  intemretación  multespectral
i [DE VOZ, IMAGEN U OTROS DATOS de imágenes ya sean satelitales o equipos
dos | 8523492000 [SOPORTES ÓPTICOS GRABADOS — PARA| aerotransportados.
Lolo [REPRODUCIR IMAGEN O IMAGEN Y SONIDO + Ensayes de laboratorio (análisis de minerales,
26 | 8sz3a9.90.00 [Los DEMÁS SOPORTES ÓPTICOS GRABADOS suelos, agua, etc).
[27 | eTOL2110:10 [CAMIONETAS PICKUP DE ENCENDIDO POR]
| [COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL b) Otros Servicios Vinculados a la Actividad de|
| [CON CARGA MÁXIMA INFERIOR O IGUALA 4.537 Exploración Minera:
| 1 DIESEL
e 2.
8706.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O + Servicio de alojamiento y alimentación del personal
| en ; operativo del Títular del Proyecto.
Ja | 6006:30.00.00 [CÁMARAS ESPECIALES PARÁ FOTOGRAFÍA + Servicio de asesoría, consultoría, estudios lécnicos
1 [SUBMARINA O AÉREA, EXAMEN MÉDICO DE! la linados ctivid:
i ORGANOS INTERNOS O PARA LAGORATORIOS| | | reraradgus cesado a las actividades
l DE MEDICINA LEGAL O IDENTIFICACIÓN|
i JUDICIAL + Servicios de diseño, construcción, montaje industrial,
 Viminoo micaosrom eléctrico mecánico, armado y desarmado de
130 | "d011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS maquinarias y equipo necesario orales armado de
[31 | sot1.20.00.00 [LOS MICROSCOPIOS de la exploración minera.
| A CMEFOTOMORDORARA | + dorvicios de ins; , mantenimiento y reparación
[32 | 9012:10.00.00. MROSCOMOS, (E PTO LOS ÓPTICOS: de manner Y equipo vt pie
Í [DIFRACT.
+ + Alquiler o arrendamiento financiero de maquinaria,
133 | 9014.20.00.00 [INSTRUMENTOS Y APARATOS — PARA necesar ¡cividades
| NAVEGACIÓN ¡AÉREA O ESPACIAL (EXCEPTO ess y equipos ros para las a
tl LAS BRÚJULAS) -
EMT Los Demás INSTRUMENTOS Y APARATOS DE o de ona, a o
A 4 AA ctividades ración la constricción de
¡35 | 0015.:10.00.00_|TELEMETROS —_] cal le oo y
(36 [TEODOLITOS Servicios médicos y hospitalarios.
Ed [TAQUÍMETROS. »__ Servicios relacionados con la prolección ambiental.
pa NIVELES = + + Servicios de .asiemas e informática.
EJ INSTRUMENT Y APARATOS
| * Servicios de comunicaciones, inctuyencomunicación |
| EN EA ELÉCTRICOS. Ol radial, telefonía satellal
+ Servicios de seguridad industrial yl
40 | 9015.40.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O| contralncendios.
Í ELECTRÓNICOS. + Servicios de idad y vigilancia de instalaciones
¡41 | 9015.80:10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS| y personal ope!
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE + _Servicios de gs,
FOTOGRAMETRIA + Servicios de rescate, auxilio.
laz | so18030.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS|
] [EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
143 | 9015:90.00.00 [PARTES Y ACCESORIOS 10872141

 —_—_———=—=+=—= e 1

- |estistoro |so120'020 | seioooze | ss eotoze | as tzorozs | su r29 oz, 99119'str |99929'0%0 | oo rzo'ozs |: soizoroze | 59 de ES SS LL90LE e
8z'62L'ebL arees [ares [ereesz  fareesz  lerees  lareesz  lareesz  lareesz la cesu fereesz [ares fareesz  fereesz  lareesz  fereesz  lareeso  lzueesz  |zreeg zLees'Z SOIpuaQul E4Juoo Á [eLsnpu] pepunbos ep sorovas|
p

l00'001'e6 [po'o0s'? — [oo'o0s'»  [oo'oos'»  loooos'»  foo'oos'»  loooos'p [oo'oos'»  [oo'oos'»  fowoos'»  [oo'wos'»  [owoos'  loo'oos'»  [oowos'»  [owo0s+  loooosp  lowoue» l00'00s'y — foo'oos'p  |o0'006'» PONBULOJU! O SBLISISIS SP SOLOS

00'0Z5'peL 1000 1000 [00'ov8'yy  Joo'0 1000 1000. 1000 100"0. 00'oye'pp [000 1000 000 1000 o0'ove'pp [ooo 1000 000 000 lejuaique vo109aJ01d ej 09 sOpeuopeja, soles!

h sojuawedueo|

Z6"Ze0'9LL oozor9  foozors  [oozows [ooo foozor9  [owzowws  fowzo1e  lowzowe loo loo dor9  [oozow8  foozow8s  [ooizor'9  [oo'zow9  fooizos'9  loo'zow9  lowzo1'9  loo'zow9  loo'z01"9 9p UQISONASUOO EJ Á UoIHEIO/dxa ap Sapepingoe sej eyed soneseoaul

Sossiuiuns Á sejeuajew "odnba 'eueumbeus “jeuossod ap ayodsues |

. : . : . . +0 : . . . . . . . . . . . . Pu0uIA UOPEJOIdxo ap SOpepiagor se e sepeunsop |

100'9€8'ELS 00'yp0'Zz  [o0'rpo'zz  Joo'ppo'zz  [oo'ppo'zz  [oo0'ppo' ¿Z  |[00'bro'Zz  [00'pvo'Zz '00'vbo'zz  [oo'pyo'zz  [oo'ybo'zz  [oo'yvo'zz  |oo'»po'zz 00'ypo'Zz  [oo'»bo'Zz  foo'ppo'zz foo'bvo'zz  |oo'ppo'zz 00'by0'ZZ  [00"pp0'LZ SeLoypne Á sajemadse so01u09) soJpnise "eLioynsuoo '11OSase ap soroIJs|

a . . . . a ' or9ah01]

l07's0s'pop oeoVetz  fosoeiz [eoreiz fomoreiz fosoreiz fogoreiz fosorerz Jogoreiz fosmerz logorenz losomeiz logoreiz peoLeiz  fogtore'z fosoreiz [ogorerz Joeorerz loeore'iz logoretrz [9D 4EIM1L 18p onfesedo ¡euosad [ap UOIDe¡UaUIy A oJUaIuselopy ap soroios

EUA UOEO O dp PEpIapoy el e Sopemsura SO/S1AiSs SONO (a

lov'8p9's2 posseo'e [ossoo'ze [owsow'ze lowsowze logseo'ze loosow'zc lowsow'ze losso'ze Joosooze Jos sooze [owsoo'ze [osee'ze [owses'ze Jossoo'ze fogsow'ze lowsowze lowseo'ze loosso9'7e Joo'so9'z0 (Caja "senBe 'sojens "sejesaul ap sISI¡euy) OLOJe10qe7 ep sofesuz|
5SL9L'ELZp £L'L90'8bz [es Loo'ebz [el Loo'epz [el'L90'8pz el Loo'ebz [el Loo'epz fer Loo'epz len Loo'epz ler +90'8bz [el'Loo'epz fel'Loo'epz fer iooepz fer loo'epz [el"Loo'spz [eliL90'epz [er Loo'epz ler: 190'8HZ [el'L90'spz lel Lo0'epz

(entsnoJad 0104) es/0na) U9IEINOsO Sp Á BUYUBuIeIg UOPeJopad op sonas

. : . . . . . 20501 . . . . ens . . . . . . . (se001 op eatueoou 'Se919e seye1bo3o, "EoIMgUIeADoJo, LoIonpasas|

100'056'Z pe 100'050'8L 100'050'8L 100'050'8L 00'050'81 100'090'8L 00'050'8L 100'050'81 00'0s0'eL  |oo'oso'st  |oo'0so'8L 100'050'8L 00'0s0'8:  fo0'o0so'8L 100"050'8L 100'050'8L /00'050'8eL  joo'oso'8L  [oo'oso'8i 100'050'84 *so0IBoJoJp!y 'sooyeIBejaulw "soopabonad 9ÁnouI) sooJusajo96 Á sooibojo9|

EIOUA VO/SEI0/AX3 ap sSuO[Sersdo sp sojojAnas TE |

SANOISHJANI

(soueouewy serejog uz)
SL0Z 3Y8IN3I910 V vLOZ OINNF
“"OAVINVLNV OLI3AOYd,,
NOIOVYOldX3 N3 SANOISYJANI 3 VINVDONOYO

“I'VS Nveo

1OXNV
]
i
ANEXO MI i
Concesiones del Proyecto Antamayo |

| omnes | 010073700 02033055
cursos | ceo
010073900 02033:
zz

NAOMI N* 9 010074100
| iarissas | 010492611
E
010492811 12902394
010492911 12901966
az
010089412 13135638
010191512 13137293
oz

* la Inversion solo podra ser hasta el 26/08/2014

3 as _

DRETES UTESO XKS ÁJFAVOR DE:
!

!

RADA(C)

AAAAAAAAAAAAAAAARAA

OBAN SOCIEDAD ANONIMA CEI e
000

5

8
3
3

E
3

|
:
OBAN SOCIEDAD ANONIMA CERRALÍA.
l
OBAN SOCIEDAD ANONIMA CERI
+

Mfeals=lels]ofs5[lefelolofof»+folni!

000
00
600
400
000
700
1001

